Case 3:21-cv-00290-BJD-MCR Document 4 Filed 03/19/21 Page 1 of 7 PageID 57




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

EDWARD GORDON ELLIOTT,

                  Plaintiff,

v.                                           Case No. 3:21-cv-00290-BJD-MCR

ASSISTANT CHIEF BENOIT,
et al.,

                 Defendants.
_______________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, Edward Gordon Elliott, a pretrial detainee at the Duval County

Jail, initiated this action by filing a pro se Civil Rights Complaint (Doc. 1;

Compl.), a motion to proceed in forma pauperis (Doc. 2), and a motion to

appoint counsel (Doc. 3). Plaintiff complains officers at the jail had been

handling and passing out clean laundry using the same gloves they wore to

handle and collect dirty laundry, placing inmates at risk of contracting

illnesses, including COVID-19. See Compl. at 6, 9. He also complains that

Assistant Chief Benoit “disregarded” a letter Plaintiff sent complaining about

the way officers handle laundry, and Sergeant L.N. Williams harassed him for

filing this lawsuit by being “rude” to him, causing a delay in “clearing” a check

Plaintiff received from the IRS, and suspending his commissary account for

five days. Id. at 11, 15, 17, 18. Plaintiff contends he contracted scabies in May
Case 3:21-cv-00290-BJD-MCR Document 4 Filed 03/19/21 Page 2 of 7 PageID 58




2019, which he believes was related to the officers’ improper handling of

laundry. Id. at 9, 19. He also says he suffers from “stress, mental anguish,

exima [sic] and also [is] in fear of getting the Covid-19 virus.” Id. at 19. Plaintiff

seeks injunctive relief related to policies for handling laundry, and he requests

compensatory and punitive damages. Id. at 20.

      The Prison Litigation Reform Act (PLRA) requires a district court to

dismiss a complaint if the court determines the action is frivolous, malicious,

or fails to state a claim on which relief may be granted. See 28 U.S.C. §

1915(e)(2)(B). With respect to whether a complaint “fails to state a claim on

which relief may be granted,” the language of the PLRA mirrors the language

of Rule 12(b)(6), Federal Rules of Civil Procedure, so courts apply the same

standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir.

1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” that amount to “naked

assertions” will not suffice. Id. (quotations, alteration, and citation omitted).

Moreover, a complaint must “contain either direct or inferential allegations


                                          2
Case 3:21-cv-00290-BJD-MCR Document 4 Filed 03/19/21 Page 3 of 7 PageID 59




respecting all the material elements necessary to sustain a recovery under

some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d

678, 683 (11th Cir. 2001) (quotations and citations omitted).

      In reviewing a pro se plaintiff’s pleadings, a court must liberally construe

the plaintiff’s allegations. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011). However, the duty

of a court to construe pro se pleadings liberally does not require the court to

serve as an attorney for the plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F.

App’x 982, 982 (11th Cir. 2017) (citing GJR Invs., Inc. v. Cty. of Escambia, 132

F.3d 1359, 1369 (11th Cir. 1998)).

      Plaintiff’s complaint is subject to dismissal under the PLRA because he

fails to “state a claim to relief that is plausible on its face.” See Iqbal, 556 U.S.

at 678. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “(1) both

that the defendant deprived [him] of a right secured under the Constitution or

federal law and (2) that such a deprivation occurred under color of state law.”

See Bingham, 654 F.3d at 1175 (alteration in original). Plaintiff asserts

Defendants have violated his rights under the Fifth and Fourteenth

Amendments. See Compl. at 6.

      First, Plaintiff fails to state a claim under the Fifth Amendment because

the Fifth Amendment governs the conduct of federal actors, not state actors.


                                         3
Case 3:21-cv-00290-BJD-MCR Document 4 Filed 03/19/21 Page 4 of 7 PageID 60




See Buxton v. City of Plant City, Fla., 871 F.2d 1037, 1041 (11th Cir. 1989)

(“The fifth amendment to the United States Constitution restrains the federal

government, and the fourteenth amendment, section 1, restrains the states,

from depriving any person of life, liberty, or property without due process of

law.”). Plaintiff sues state actors, not federal actors.

      Second, Plaintiff fails to state a plausible claim for relief under the

Fourteenth Amendment. Liberally construing his allegations, Plaintiff

suggests his conditions of confinement exposed him to an excessive risk of

serious harm, or officers were deliberately indifferent to his health and safety.

To state a claim that his conditions of confinement violated the Eighth

Amendment,1 a prisoner must allege the prison official was deliberately

indifferent to conditions that were “sufficiently serious.” Chandler v. Crosby,

379 F.3d 1278, 1288 (11th Cir. 2004) (“The ‘cruel and unusual punishments’

standard applies to the conditions of a prisoner’s confinement.”).




      1 “Pretrial detainees, who are not protected by the Eighth Amendment,
can bring the same claims under the Fourteenth Amendment.” Danley v.
Allen, 540 F.3d 1298, 1306 (11th Cir. 2008), overruled in part on other grounds
as recognized by Randall v. Scott, 610 F.3d 701 (11th Cir. 2010). As such,
Eighth Amendment decisional law applies to cases involving pretrial
detainees. Id. (quoting Bozeman v. Orum, 422 F.3d 1265, 1271 (11th Cir.
2005)). See also Goodman v. Kimbrough, 718 F.3d 1325, 1331 n.1 (11th Cir.
2013) (“[T]he standards under the Fourteenth Amendment are identical to
those under the Eighth.”).
                                         4
Case 3:21-cv-00290-BJD-MCR Document 4 Filed 03/19/21 Page 5 of 7 PageID 61




       Conditions of confinement are sufficiently serious under the Eighth

Amendment only if they are so extreme that they expose the prisoner to “an

unreasonable risk of serious damage to his future health or safety.” Id. at 1289.

Allegations of merely harsh conditions do not state a claim under the Eighth

Amendment. Id. Plaintiff does not allege the conditions of his confinement

posed an unreasonable risk to his health or safety. See id. Any risk he may

have faced is speculative, including his belief that he contracted scabies from

the laundry. Moreover, Plaintiff concedes “[t]he laundry department has made

changes in the way laundry is being handled.” See Compl. at 20. His subjective

fear that “the laundry department may go back to handling the laundry

improperly” does not constitute a sufficiently serious condition of confinement.

       Additionally, Plaintiff fails to allege facts showing individual officers

were     deliberately   indifferent    to   his    health    or    safety.   “To

be deliberately indifferent a prison official must know of and disregard ‘an

excessive risk to inmate health or safety; the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.’” Goodman, 718 F.3d at 1332

(quoting Purcell ex rel. Estate of Morgan v. Toombs Cty., Ga., 400 F.3d 1313,

1319-20 (11th Cir. 2005) (emphasis in original)). Alleging simple negligence is

not enough. In other words, demonstrating an official was subjectively aware


                                       5
Case 3:21-cv-00290-BJD-MCR Document 4 Filed 03/19/21 Page 6 of 7 PageID 62




of a substantial risk of serious harm is “far more onerous” than demonstrating

negligence under tort-based standards. Id.

      Plaintiff essentially complains that officers failed to ensure a reasonably

safe living environment, which sounds in negligence. He does not allege any of

the named Defendants knew of and disregarded an excessive risk to his health

or safety. Even if the officers should have appreciated or known it was

unhygienic to handle dirty laundry using the same gloves they used to handle

clean laundry, failing to “alleviate a significant risk that [officials] should have

perceived but did not, while no cause for commendation,” is not an Eighth

Amendment violation. See Farmer v. Brennan, 511 U.S. 825, 838 (1994).

      Third, Plaintiff fails to state a First Amendment violation against

Defendant L.N. Williams for alleged retaliatory actions. Plaintiff’s allegations

are based on mere conjecture. Moreover, he does not allege he suffered an

“adverse action” that would “likely deter a person of ordinary firmness from

engaging in [protected] speech.” See O’Bryant v. Finch, 637 F.3d 1207, 1212

(11th Cir. 2011).

      Finally, Plaintiff fails to state a plausible claim against Defendant

Benoit because an official’s failure to respond to a complaint or grievance is not

a constitutional violation. See, e.g., Jones v. Eckloff, No. 2:12-cv-375-Ftm-

29DNF, 2013 WL 6231181, at *4 (M.D. Fla. Dec. 2, 2013) (“[F]iling a grievance


                                         6
Case 3:21-cv-00290-BJD-MCR Document 4 Filed 03/19/21 Page 7 of 7 PageID 63




with a supervisory person does not automatically make the supervisor liable

for the allegedly unconstitutional conduct brought to light by the grievance,

even when the grievance is denied.”). To the extent Plaintiff names Assistant

Chief Benoit in his role as a supervisor, not only has Plaintiff has failed to state

a plausible claim against any subordinate employee, “supervisory officials are

not liable under § 1983 for the unconstitutional acts of their subordinates on

the basis of respondeat superior or vicarious liability.” See Cottone v. Jenne,

326 F.3d 1352, 1360 (11th Cir. 2003).

      Accordingly, it is

      ORDERED:

      1.    This case is DISMISSED without prejudice.

      2.    The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file.

      DONE AND ORDERED at Jacksonville, Florida, this 18th day of

March 2021.




Jax-6
c:
Edward Gordon Elliott



                                         7
